          Case 1:20-cv-01803-AKH Document 102 Filed 09/21/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
 JOSE L. VELESACA and ABRAHAM CARLO                               :
 UZATEGUI NAVARRO, on their own behalf and                        :
 on behalf of others similarly situated,                          :   ORDER
                                                                  :
                                 Petitioners-Plaintiffs,          :   20 Civ. 1803 (AKH)
                                                                  :
              -against-                                           :
                                                                  :
 THOMAS R. DECKER, in his official capacity as                    :
 New York Field Office Director for U.S.                          :
 Immigration and Customs Enforcement, et al.,                     :
                                                                  :
                                 Respondents-Defendants.          :
 --------------------------------------------------------------   X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 For the reasons discussed on the record at the status conference held on

September 18, 2020, the parties are directed to proceed as follows:

        1. Petitioners’ request to conduct a deposition of Respondents pertaining to
           training received by ICE personnel with respect to implementation of this
           Court’s injunction, see ECF Nos. 67, 78, is hereby granted. Accordingly,
           Petitioners shall deliver to Respondents a notice pursuant to Fed. R. Civ. P.
           30(b)(6) concerning such deposition, and thereafter the parties shall meet and
           confer to determine the scope and terms of the deposition.

        2. On or before October 2, 2020, Petitioners shall notify Respondents of any
           additional discovery requests pertaining to issues other than compliance with
           the Court’s injunction. Thereafter, the parties shall meet and confer to attempt
           to resolve discovery disputes.

        3. On or before October 14, 2020, the parties shall submit a joint letter to the
           Court describing any remaining discovery disputes. Thereafter, the parties
           shall appear for a telephonic hearing on October 16, 2020 at 11:00 a.m.

        4. The parties are directed to appear for a status conference on November 20,
           2020 at 11:00 a.m. The Court will notify the parties at a later date whether
           such conference will be held telephonically or in-person.




                                                         1
         Case 1:20-cv-01803-AKH Document 102 Filed 09/21/20 Page 2 of 2




SO ORDERED.

Dated:       September 21, 2020              ___/s/ Alvin K. Hellerstein__________
             New York, New York                 ALVIN K. HELLERSTEIN
                                                United States District Judge




                                       2
